DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the amendment to the Specification includes two references to the same page and line numbers ie. Response pg 9-10 indicating page 10, lines 12-28 of the Specification - however it is noted that the last paragraph submitted for replacement should be page 10, penultimate line through page 11, line 2 of the Specification.  Furthermore the second sentence of this paragraph (Response page 10) includes a change from “ma2 button 9” to “mat button 9” without markup notation.  This is improper.  Further note that “ma2” in figure 1 is listed as the reference number 10.     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
As previously noted: the application has three distinct structures set forth in the original drawings dated 09/19/2018 depicted below:

    PNG
    media_image1.png
    617
    684
    media_image1.png
    Greyscale

Figure 3: corresponding to “universal” system with the vacuum / control unit on top
Figure 4: an appliance with a door on the front
Figure 5:  a “wine bottle” system

The evacuation appliance of claim 18 comprising a unit above a vacuum chamber of a cylinder shape and plexiglass material is not supported by the original disclosure; e.g. see Drawings 9/19/18 fig. 5 and corresponding disclosure in the Specification. While figure 3 of the original drawings show a configuration with a base above the vacuum chamber as newly claimed, it is only disclosed as a configuration of the “universal” unit and not specific to use with a wine bottle.  There is no reason to believe that the genus disclosure supports the now claimed specific species since the species in question has a very specific configuration.  
Regarding claim 19, similarly the combination of a unit above a vacuum chamber of a rectangular prism shape and hinged door is not supported; see fig. 4.
 While applicant may have support for these individual pieces, the use of them in this new combination, for which the applicant did not show possession at the time of filing, constitutes new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Day et al. (US 2018/0162569).
Day discloses an appliance for vacuum evacuating operation on a container comprising vacuum chamber 125;  a base unit comprising housing 110, vacuum source 520, solenoid valve, control unit (PCB) and control panel 500 wherein the housing contains the recited elements of the base unit as claimed; see figures 1-2, 8; para. 28.
Claim 2 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Abate (US 7,392,641).
Lee discloses an appliance for vacuum evacuating a container comprising unit comprising housing 12, valve 33, control panel (with control button 34 and lights 35, see fig. 1), vacuum source and control unit within top housing (3:10+) positioned above vacuum chamber 13; fig. 1, 5; 3:10-41.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2018/0162569).
Day et al. disclose control panel 500 on a surface of the base unit with a plurality of buttons 510, 514, power, etc. and indicating lights 506, 517, 518, etc. as claimed and a vacuum chamber in an airtight condition with the base unit (see figures 1, 6; para. 28, 30) however do not directly disclose forming a wall of vacuum chamber 125 of glass however it would have been obvious to one of ordinary skill in the art to select glass for a wall of the vacuum chamber of the invention to Day for its known characteristics including durability and ability to easily sanitize it.
Claims 1-2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemme (US 2008/0135126) in view of Day et al. (US 2018/0162569).
Lemme discloses an appliance for vacuum evacuating operation on a container comprising vacuum chamber 130 (circular with lid 120);  a base unit comprising housing 12’, and vacuum source 40/50, solenoid valve, control unit (128) within the housing; see figures 20-21, 23, para. 101-108.
Lemme does not directly disclose a control panel wherein the housing contains the recited elements of the base unit as claimed; however Day et al. teaches a control panel as claimed; see above.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a control panel as taught by Day within the housing of Lemme for manual actuation and display.  Note Lemme discloses indicator 110/112 however not necessarily considered in a control panel.
Regarding claim 2, unit is positioned above the vacuum chamber and Lemme discloses a plurality of valves including additional one way valves 62a-b; see figures 20, 23.

Claims 1, 3, and 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,909,014) in view of Turvey et al. (US 2008/0000204).
Kobayashi et al. disclose an appliance for vacuum evacuating operation on a sealable vacuum container 40 comprising base unit 2; comprising housing with valve 10 connected to a vacuum source 22; see col. 3, lines 3-22 however is not considered to house the vacuum source; see figures 1 and 5 depicting separate locations i.e. top and side.  


    PNG
    media_image2.png
    589
    463
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    411
    540
    media_image3.png
    Greyscale


The apparatus also comprises a vacuum chamber 4 placed on top of and airtight with the base unit 2 for controlled air evacuation operation. 
Turvey et al. teach a similar invention comprising a circular base unit comprising control panel comprising a plurality of operation buttons and a plurality of indicating lights on the base unit housing vacuum source 180; solenoid valve 192 and control unit (circuit board) and control panel 160 with operation buttons and LED lights; see figure 15; para. 148; 150, 153.  Note that vacuum source 180 comprises motor 184, which is also connected to drive base 150, which is housed, in the base unit; see para. 119.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing components in/on the base unit housing as claimed and taught by Turvey et al. in the invention to Kobayashi et al. including a solenoid valve for operative automated control and indication of operations in a compact and user friendly manner.
Regarding operation process steps, Kobayashi discloses placing food sealable containers 40 inside the vacuum chamber however note that the evacuation and monitoring process of Kobayashi et al. is performed by a manually pumped bellows body 22 without “turning the vacuum source on” or off and/or with a solenoid valve operation; see col. 4, lines 9+.  Kobayashi discloses operation of inlet valve 10 including opening to quickly de-vacuum chamber 4 for a pre-determined duration and closing the valve i.e. when the internal pressure is equalized to atmospheric pressure and retain the food in the container 40 in a vacuum state; see col. 5, lines 1+.  The electronic control system of Turvey et al. however is automated by power controls and vacuum control 164 for turning on/off vacuum and monitoring preset level; see para. 148 and evacuation operation utilizing solenoid valve 192 and other solenoids controlling sealing operations; see para. 153, 179, etc.  It would have been obvious to provide automated controls and electronic components for operation as claimed i.e. opening and closing a solenoid valve to de-vacuum the chamber of Kobayashi and reset for further operations.     
Regarding claim 10, Kobayashi discloses providing a container with check valve 43 with elements considered both a one way valve and release valve including holes 45 and 44 for evacuating and closing element 47 as a one way valve; cap 50 and portion 47b acting as a release valve by separation operation of 47b over holes; see col. 5, lines 20-62.
Regarding claim 11, Turvey et al. discuss cancelling operations by manually pressing button 161; see para. 183.  It would have been obvious to one of ordinary skill in the art to incorporate a cancel button for turning off the device at any time as desired.
Regarding claim 12, three seconds is considered an obvious operational parameter for a valve (solenoid) in the modified invention to Kobayashi et al. for returning the interior pressure to ambient and allowing for release of the upper component. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,909,014) in view of Turvey et al. (US 2008/0000204) and further view of Havens et al. (US 2004/0084450).
Alternatively, while Kobayashi is considered to incorporate elements of both a one way valve and a release valve as discussed above, if applicant disagrees then the following is relied upon:
Havens et al. teach a container comprising one way valve 50 for evacuation of the container interior and release valve 36 for releasing vacuum pressure and enabling opening of the container.  It would have been obvious to one of ordinary skill in the art to provide the container with separate valves as taught by Havens et al. in the modified invention to Kobayashi et al. as an alternative structure for enabling opening of the evacuated container. 

Claims 3, 6-9, 11-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,909,014) in view of Turvey et al. (US 2008/0000204) and further view of Day et al. (US 2018/0162569).
As discussed above Kobayashi discloses an evacuation process including placing food in a universal container with a valve however does not disclose an automated appliance with electronic components operated as claimed and additionally utilized for marinating meat.  Day et al. however disclose a food storage appliance 100 for vacuum packaging products including a control panel 500 with control buttons including lights 512, 517-518; programming considered as claimed with a single, no repeat mode, on/off control and a marinade mode button 552.  Common operation of the device is considered to include placing meat in a container, evacuating or providing a vacuum from a source by motor 520 (when switched on); monitoring a level of pressure within the chamber and de-vacuuming or de-energizing by turning off the vacuum source by a solenoid valve.  The operations are considered performed at preset values as claimed (see para. 28); including keeping packaged meat under a vacuum state for a period of time (see para. 29); and considered performing repeated vacuum and depressurizing operations according to programmed data in a marinating mode; see para. 29-30; and Figures 1 and 5 (also provided above).  
Regarding claim 8, in addition to cancel button 161 of Turvey; Day also provides operation of cancel button 516 is considered provided to perform as claimed; see para. 30.  Note that providing a common button switch to operate a solenoid valve is commonplace in both common normally open (NO) or normally closed (NC) valves.
Note that generalized claim terms such as predetermined durations, periods of time (first and second); and predetermined times are considered taught by the evacuation operation wherein the vacuum pump and/or assembly 520 is operated in various conditions: when powered on; subsequently stopped/de-energized after a preset threshold; venting in an open condition allowing the interior of the chamber to return to atmospheric pressure; and reset in a closed condition for another operation; see para. 29.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include controls and marinating operations as claimed, as taught by Day et al. in the modified invention to Kobayashi et al. for performing a completely marinated meat product.
Regarding the claimed de-vacuuming duration, three seconds is considered an obvious operational parameter for a valve in the modified invention to Kobayashi et al. for returning the interior pressure to ambient and allowing for release of the upper component.  See also discussion of hold and release vacuum cycles of Day et al. Note that discovering the optimum or workable ranges involves only routine skill in the art.

Claims 4, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemme (US 2009/0211202) in view of Turvey et al. (US 2008/0000204) and further view of Day et al. (US 2018/0162569).
Lemme disclose a process for vacuum evacuating a wine bottle comprising a vacuum stopper 42 using an apparatus comprising a vacuum chamber 20 comprising placing the container/bottle 40 inside the chamber; turning a vacuum source 30 on; monitoring the vacuum level as claimed, turning the vacuum source 30 off when the level reaches a preset threshold; see para. 38 and 41.  
Lemme while providing a control unit 34 does not directly disclose with the components including a solenoid valve as claimed as a base unit.  Furthermore, Lemme provides for at least one control switch for controller 34; see para. 48, etc. it is not shown and not considered a control panel.  Turvey et al., discussed supra, teach an evacuation device comprising a base unit comprising control panel 160 comprising a plurality of operation buttons and a plurality of indicating lights on the base unit housing vacuum source 180; solenoid valve 192 and control unit (circuit board) and control panel 160 with operation buttons and LED lights; see figure 15; para. 148; 150, 153.  Note that vacuum source 180 comprises motor 184, which is also connected to drive base 150, which is housed, in the base unit; see para. 119.
Regarding operational duration of the solenoid valve, Lemme discloses operation of release valve 50 prior to opening chamber door 22 considered quick de-vacuuming for a predetermined duration to enable stabilization and door opening. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing components in/on the base unit housing as claimed and taught by Turvey et al. in the invention to Lemme for operative automated control and indication of operations in a compact and user friendly manner.  Note that in the modified invention the control of the solenoid valve of Turvey et al. would operate in the claimed manner i.e. open for a predetermined duration to quickly de-vacuum the chamber, retain wine in a vacuum state and enable door opening prior to closing.
Regarding claim 13, Turvey et al. discuss cancelling operations by manually pressing button 161; see para. 183.  It would have been obvious to one of ordinary skill in the art to provide a cancel button for control of a solenoid valve and ceasing vacuum operations (by opening the valve) in the modified invention to Lemme.
Regarding claim 14, a three second duration is considered an obvious design choice to one of ordinary skill in the art sufficient to enable atmospheric air to return within the chamber in the modified invention to Lemme.  Note that discovering the optimum or workable ranges involves only routine skill in the art.
Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 5,964,255 in view of Lemme (US 2008/0135126).
Schmidt discloses an appliance for vacuum evacuating operation on a container (see col. 2, lines 30+) comprising a base unit 42 with housing, vacuum source 51, control unit (inherently present common electronic control components), valve 52, control panel with buttons 48, 50; a cylinder vacuum chamber above the base unit; see fig. 5., 3:57+.  Schmidt does not directly disclose a solenoid valve however Lemme teaches control of a vacuum evacuation device comprising a solenoid valve; see para. 108.  It would have been obvious to include a solenoid valve as taught by Lemme in the invention to Schmidt for electric control of the evacuation operation as described by Schmidt.
Regarding claim 16, Schmidt recognizes utilizing a plurality of alternate materials for the device components (4:34+) however does not directly recite plexiglass.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a plexiglass wall of the vacuum chamber in the modified invention to Schmidt as a matter of material design choice selected for its well known characteristics.
Response to Arguments
Applicant's arguments filed 9/19/21 have been fully considered but they are not persuasive.  The discussion of prosecution history does not clearly address the outstanding issues regarding the patentabilty of the application. The previous Office Action was a “non-final” action involving corrections to properly address the subject matter of the application. While this status unfortunately extends the timeline of prosecution it was deemed necessary. As indicated in the Notice of 9/15/21 the Drawings of 9/19/18 and Specification of 11/13/18 are being examined.
Regarding the previous rejections under 35 USC 112(a), the amendments to the claims removing the identified limitations overcome the previous rejections, however note that newly presented claims 18-19 are not considered supported as claimed; see above.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding Kobayashi in view of Turvey, substituting valves is considered within the skill of one of ordinary skill in the art in providing an automated evacuation process. Turvey discusses use of a solenoid valve and vacuum source considered within the housing.  Figure 15 is a schematic figure not detailing the position of a motor as argued.
Relative positioning and substitution of known components (including operating valves) is considered within the general skill of one of ordinary skill in the art; see again Turvey para. 119.  Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
One of ordinary skill in the art would reasonably expect a solenoid valve and automated controls to perform in the same manner as taught by Turvey for the same function of selectively evacuating a vacuum chamber.  Similarly monitoring of an interior of a non-porous bag during an evacuation operation would be relevant to a vacuum chamber as provided by Kobayashi.  The valve structure of Kobayashi is not persuasive.  A solenoid valve is considered a well known component for automated electronic control of opening and closing of the valve.  The argument that Kobaysahi has an integral valve casing and keeps a release valve in a closed position is not persuasive.  Note that Kobayashi provides valve 10 for a pressure release operation wherein the valve is opened.  The valve is closed during evacuation of the chamber.  Turvey is relied upon for automated operations including teaching of opening and closing valves as claimed including common use of a solenoid valve.  The automated components of Turvey would operate in a similar manner in the device to Kobayashi ie. provide automated evacuation of the chamber.
Furthermore, note that it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See In re Venner, 120 USPQ 192. Opening of a valve is deemed common to all prior art devices and operations in order to return to an atmospheric condition within the vacuum chamber.  Note that any inline valve connected to a vacuum pump must be opened while the evacuation operation is occurring.  
Regarding the claimed monitoring and durations of operations, note that sensed pressure differentials would similarly be indicative of pressure within the closed volume in both inventions to Turvey and Kobayashi and relevant to the desired degree of evacuation. A general statement that any number of seconds is not an obvious design choice for operation is not convincing.  One of ordinary skill in the art would be fully capable of ordinary experimentation with operational durations depending upon use of the prior art devices of containers of different volumes and/or fill levels. 
Regarding the operations of Day, the recited cycle is not considered limited to a singular operation completed with a sealing and cutting of a bag.  See para. 30 discussing a programmed operating mode of repeating cycles of evacuation, hold and release cycles of an evacuation device.  While the device discussed is a wand type device connected to the evacuation apparatus, the operational mode could easily be programmed into the modified invention to Kobayashi to perform the same marinating function in the same sequence.  One of ordinary skill is not an automaton.
Regarding Lemme, para. 39 discusses operating an air exchange/pressure release both into and out of the chamber of Lemme utilizing valve 50.  The argument that the teachings of Lemme including operation of valve 50 are limited only to an elevated internal pressure of the chamber are not agreed with.
The claims fail to distinguish over the prior art as best understood.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Note that any amendment which broadens the scope of coverage must be reconsidered for patentability with respect to all prior art. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759